Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second plates telescoping over one another of claim 2 (this is not readily evident from FIGS.4A-C); the first plate having a frame of claim 2; the frame of the first plate fastened with the sleds of claim 2; the fixing pins of claims 3 and 4; the transparent display of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a roof lining" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation that “A vehicle roof lining” comprises “a roof lining” is awkward. 
For claims 3-4, the fixing pins as recited are provided in the specification as “locking pins 340” as best understood and perhaps should be referred to as such for consistency and clarity. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 852.
CN 110154852 discloses the claimed invention including a vehicle roof comprising: a roof lining (FIG.13); 5a rail structure (110, FIG.10) provided on both side edges of the roof lining; a multifunction plate (52) provided on the roof lining, with one edge of the multifunction plate being movable along the rail structure; and 10sleds (generally at 108) movable along inner portions of the rail structure and fastened with one edge of the multifunction plate.  
For claims 7-8, a holder (FIG.13) is provided on a front edge of the 22multifunction plate, the holder being selectively fastened with the roof lining, wherein, when the holder is unfastened, the front edge of the multifunction plate is extended downwards.  
For claim 9, wherein, when the front edge of the multifunction plate is extended 10downwards, the sleds are moved in a forward direction (to that which is shown in FIG.10) of the vehicle.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 731. 
FR3034731A1 discloses for claim 1, a vehicle roof comprising: a roof lining (inherent, not shown); 5a rail structure (15,15) provided on both side edges of the roof lining; a multifunction plate provided on the roof lining, with one edge of the multifunction plate being movable along the rail structure; and 10sleds (‘sliding connection’) movable along inner portions of the rail structure and fastened with one edge of the multifunction plate.  

Allowable Subject Matter
Claims 2-6 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marshall (2009/0079221) discloses a visor (plate) that runs along the roof lining of a vehicle upon a rail structure and includes a sled to allow sliding of the visor in a longitudinal direction of the vehicle. 
FR 2491407A discloses a pivoting and folding table top (8) surface (plate) in a vehicle held to a roof of the vehicle by pivoting suspension arms (4,5). 
FR2998839A1 discloses a vehicle roof lining as recited having a rail structure (a single longitudinal guide rail 11) with a multifunctional plate (13,13a) which slides therealong. 
CN201922983U teaches the use of a table (multifunctional plate 8, FIGS. 2-4) with legs (6) and intermediate legs (4,5) that allow for the adjustability of the height of the table which can be pivoted between a retracted position (FIG.2) and a use position (FIGS. 1 and 4). 
Ma (6095060) discloses a multifunctional plate provided on a rail structure via sleds which translates or slides therealong.  
DE102019101411A1 discloses a multifunctional panel device (100) for a vehicle (200) including panel (plate 190) and articulated arm (110) connected thereto. Multifunctional plate can be a table top to make it easier for an occupant to work while driving or alternatively can be provided as a screen (display screen) to allow an occupant to enjoy entertainment while driving. 
FR2909329A1 discloses a multifunctional plate (12) for use with a roof lining (18) of a vehicle (FIG.1). 
FR2862580A1 discloses a 5rail structure (12, FIG.1); a multifunction plate, with one edge of the multifunction plate being movable along the rail structure; and 10sleds movable along inner portions of the rail structure and fastened with one edge of the multifunction plate.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612